Name: Commission Regulation (EEC) No 1732/85 of 25 June 1985 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 6 . 85 No L 166/15Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1732/85 of 25 June 1985 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1312/85 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goatmeat were fixed by Regulation (EEC) No 1372/85 (3), as amended by Regulation (EEC) No 1405/85 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1372/85 to the quotations and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 July 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 June 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16 . 7 . 1980 , p. 1 . (2) OJ No L 137, 27 . 5 . 1985, p. 22. (3) OJ No L 139, 27 . 5 . 1985, p. 41 . (4) OJ No L 141 , 30 . 5 . 1985, p. 18 . No L 166/ 16 Official Journal of the European Communities 26. 6 . 85 ANNEX to the Commission Regulation of 25 June 1985 fixing the import levies on frozen sheepmeat and goatmeat (ECU/1 00 kg) CCT heading No Week No 14 from 1 to 7 July 1985 (') Week No 15 from 8 to 14 July 1985 (') Week No 16 from 15 to 21 July 1985 (') Week No 17 from 22 to 28 July 1985 (') Week No 18 from 29 July to 5 August 1985 0 02.01 A IV b) 1 91,385 84,238 78,500 73,648 73,115 2 63,970 58,967 54,950 51,554 51,181 3 100,524 92,662 86,350 81,013 80,427 4 118,801 109,509 102,050 95,742 95,050 5 aa) 118,801 109,509 102,050 95,742 95,050 bb) 166,321 153,313 142,870 134,039 133,069 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3658/84 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.